DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to applicant’s communication filed January 06, 2022 in response to PTO Office Action mailed October 07, 2021. The applicant’s remarks and amendments to the claims and/or specification were considered with the results that follow.
In response to last Office Action, claims 1, 9,  and 18 have been amended. Claim  22 has been canceled. Claim 24 has been added. As a result, claims 1-6, 9-14, 17-19, 21 and 23-24 remain pending in this application.

Response to Arguments
Applicant's arguments filed January 06, 2022 have been fully considered but they are not persuasive.
The Applicant argues that none of the cited prior arts of APA in view of Dewey et al. and Bhagwat et al. each individually and, if possible, as combined do not teach limitations of previously canceled claim 22 now incorporated in independent claim 1. The Applicant argues that the copy-on-write operation illustrated in Fig. 2 of the subject application maintains “new block 3” on the production volume 202 and copies the original block 3 to the snapshot volume 204. The Examiner agrees with the fact. .

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9-14, 17-19, and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art (APA herein after) and further in view of Dewey et al. (US 2019/0050163) and Bhagwat et al. (US 2019/003419).
As per claim 1, APA teaches a method of performing a backup operation in a data storage system (APA: page 12, lines 15-16), comprising:
receiving a backup request for performing a backup of data on a production volume in a first storage tier (APA: page 12, line 17);
receiving a write request to write new data to a first data element on the production volume in the first storage tier, the first data element containing original data (APA: page 12, lines 20-30: “When both the production volume 302 and the snapshot volume 304 exist, and a write request is received to an original block (e.g., original block 3) on the production volume…in the “gold” storage tier 1”);
redirecting a write request to allocated space for a second data element on the production volume in the first storage tier; in response to redirecting the write request, writing new data to the allocated space for the second data element on the production volume (APA: fig. 3 shows the write request to original block 3 is redirected to new block z allocated for second data element, page 12, lines 20-25: “writing the new block to the newly allocated space at the logical address z to obtain a new block”). 

Dewey teaches delaying, demoting original data of the data element on the production volume in the first storage tier to allocated space for a data element on a derivative volume in a second storage tier in order to avoid a performance impact of an extra write operation (Dewey: par. [0022]: “The original page 106a is then migrated to the HDD 112 (e.g., using queue or directly written”). Dewey teaches source volume 
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to copy data from the first tier to second tier as taught by Dewey in the system of APA to efficiently utilize/allocate space in the storage tiers (Dewey: par. [0018]).
APA and Dewey further teach maintaining both the original data contained in the first data element on the production volume and the new data written to the allocated space for the second data element on the production volume in the first storage tier (APA: teaches (fig. 3 and related portions current specification pages 12 and 13) two tables production volume table 306 and snapshot volume table 308. Dewey also teaches source volume table 114 and snap volume table 116. Originally both tables of APA and Dewey points to same data blocks on the production/source volume. Once there is a write request to a data block (e.g., block 3, page 106a) the write request is 
Dewey also teaches that the data is placed in queue (par. [0022]), but expressly fails to teach that determining whether the number of write/read input/output (IO) workload of the data storage system is less than or equal to a predetermined threshold, the IO workload corresponding to a number of write/read lOs per second serviced by the data storage system; and in order to avoid a performance impact of copying the original data on the production volume to the allocated space on the derivative volume while satisfying specified service level objectives for the respective production and derivative volumes, and in response to determining that the number of write/read IOs per second serviced by the data storage system is less than or equal to the predetermined threshold copying the original data contained in the first data element on the production volume to the allocated space for the data element on the derivative volume in the second storage tier.
Bhagwat teaches determining whether the number of write/read input/output (IO) workload of the data storage system is less than or equal to a predetermined threshold, the IO workload corresponding to a number of write/read lOs per second serviced by the data storage system; and in order to avoid a performance impact of copying the original data on the production volume to the allocated space on the derivative volume while satisfying specified service level objectives for the respective production and data services may include,…migration of data between different storage tiers”; par. [0038]: “If the I/O workload is not above what is expected (as determined by comparing the I/O workload to a threshold), the method 500 executes 506 the data service”; par. [0039]: “If, on the other hand, the I/O workload is above the threshold, the method 500 may defer 508 execution of the data service…the data service is simple deferred until next period of reduced I/O workload”).
Bhagwat teaches a tiered storage system similar to Dewey and APA and further teaches (Bhagwat: par. [0032]): “For example, cold data may need to be migrated from a hot storage tier to a cold storage tier…when performing the migration, actions must be taken to minimize the impact on production activities”; par. [0033]: “systems and method are needed to more efficiently schedule data services in heterogeneous storage environments. Ideally, this may be accomplished without impacting I/O performance in the heterogeneous storage environment”). Thus, Bhagwat clearly teaches delaying demoting (migrating) of the original page from higher/gold tier to lower tier in order to avoid performance impact of copying on source and destination storage to improve the 
Thus, APA, Dewey and Bhagwat further teach wherein the delaying of the demoting of the original data contained in the first data element on the production volume includes maintaining both the original data contained in the first data element on the production volume and the new data written to the allocated space for the second data element on the production volume in the first storage tier until the number of write/read lOs per second serviced by the data storage system is determined to be less than or equal to the predetermined threshold. As noted above, APA teaches original data block 3 (Dewey: page 106a) is unchanged and writes new data to data block z (Dewey: page 106b) and then Dewey teaches copying original page from SSD tier to HDD tier. Bhagwat teaches copying/migrating block/page from hot tier to cold tier when I/O workload is below threshold to avoid performance impact on production volume, where it would be readily apparent to one having ordinary skill in the art that the original data element and the new data elements remain in the production volume/(Dewey: SSD) until the original block is copied to a snapshot volume in lower tier, i.e., the snapshot volume table map 308 indicates that the snapshot block 3 resides on tier 1 mapped to the location X as long as the block is not copied to lower tier. As taught by Bhagwat, when I/O activity is less than threshold, the original block 3 is copied to lower 
As per claim 2, APA, Dewey and Bhagwat teach storing, in a block map for the derivative volume, metadata that refers to the data element on the derivative volume in the second storage tier (Dewey: par. [0021]: “Some bookkeeping operations may be employed when the buffer is written to other tier. For example, the snap volume page table 116 is updated”; par. [0038]: “An updating operation 318 updates the page table(s)…remapping the pages to the respective tiers”).
As per claim 3, APA, Dewey and Bhagwat teach storing, in a block map for the production volume, metadata that refers to the data element on the production volume in the first storage tier (Dewey: pars. [0019] – [0022] teach steps of writing data and updating tables).
As per claim 4, APA, Dewey and Bhagwat teach wherein the specified service level objective include a first service level objective for the production volume and a second service level objective for the derivative volume (APA: page 10, lines 3-5; lines 12-15; Dewey: par. [0011] the snapshots may be used for backup and less likely to receive little or no future I/Os so storing on lower tier but expressly fail to teach obtaining a first storage policy profile specifying a service level objective for the production volume; and obtaining a second storage policy profile specifying a service level objective for the derivative volume. However, APA teaches the production volume stored in tier 1 storage as gold level (APA: fig. 3, page 12, line 28-20) and derivative volume on the bronze tier (APA: page 10, lines 3-5; lines 12-15) and Dewey teaches a tiered storage system with different levels performance for each storage tier and 
As per claim 5, APA, Dewey and Bhagwat teach assigning, to the production volume, storage space from at least one storage device in the first storage tier based on the first service level objective for data stored on the production volume; and assigning, to the derivative volume, storage space from at least one storage device in the second storage tier based on the second service level objective for data stored on the derivative volume. Please see claim 4 above for the rationales as the volumes are allocated based on SLOs.
As per claim 6, APA, Dewey and Bhagwat teach monitoring the IO workload of the data storage system (Bhagwat: pars. [0034], [0035], [0038], [0039]).
As per claim 23, APA, Dewey and Bhagwat teach wherein the receiving of the backup request for performing the backup of data on the production volume in the first 
As per claim 24, APA, Dewey and Bhagwat teach the method of claim 1 further comprising: prior to determining that the number of write/read IOs per second serviced by the data storage system is less than or equal to the predetermined threshold, storing first metadata in a block map for the derivative volume, the first metadata referring to the original data contained in the first data element on the production volume; and having determined that the number of write/read lOs per second serviced by the data storage system is less than or equal to the predetermined threshold and copied the original data contained in the first data element on the production volume to the allocated space for the data element on the derivative volume, storing second metadata in the block map for the derivative volume, the second metadata referring to the original data copied to the allocated space for the data element on the derivative volume.
As explained with respect to rejection of claim 1 above, APA, Dewey and Bhagwat teach two tables production/source volume table (306, 114) and the snapshot volume table (308, 116). Each of the tables must point to correct blocks for error free operation of the storage system. When the original block 3/page 106a is updated, the system writes the data to new block Z/page 106b and the source/production volume table is updated to point to the block Z/page 106b on tier 1/SSD. Similarly, the snapshot volume map 308/116 is updated to point the original block 3/page 106a located at address X on tier 1 then and then when there is a request for snapshot block, it must be located from the tier 1 at location X. Once, the I/O operations falls below threshold as taught by Bhagwat, the original block 3/page 106a located at address X in tier 1 (SSD) is read 
Claims 9-14 and 18-19 are similar in scope with claims 1-6 above. Dewey teaches the data storage system (Dewey: fig. 1, par. [0013] and computer readable medium (Dewey: claim 8). Thus, claims 9-13 and 18 are rejected under same rationales as applied to claims 1-6 above.
As per claim 17, APA, Dewey and Jennas teach wherein the derivative volume is one of a snapshot volume, a full clone volume, and a fast clone volume (APA: page 12, line 20, Dewey: pars. [0003], [0018]).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art (APA herein after), Dewey et al. (US 2019/0050163) and Bhagwat et al. (US 2019/003419) as applied to claim 1 above, and further in view of Beeken et al. (US 2017/0083250).
As per claim 21, APA, Dewey and Bhagwat fail to teach wherein the delaying of the demoting of the original data of the data element on the production volume from the first storage tier to the allocated space for the data element on the derivative volume in the second storage tier includes copying, in a background process, the original data of the data element on the production volume to the data element on the derivative volume. 

Bhagwat teach in response to determining that an I/O workload of the data storage system is less than or equal to the predetermined threshold (please see claim 1 above).

Conclusion
The examiner also requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application. 37 C.F.R. § 1.75(d) (1) requires such support in the Specification for any new language added to the claims and 37 C.F.R. § 1.83(a) requires support be found in the Drawings for all claimed features.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c). 
Examiner has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAUSHIKKUMAR M PATEL whose telephone number is (571)272-5536.  The examiner can normally be reached on Mon-Fri: 9:00 AM - 5:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 571-270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KAUSHIKKUMAR M. PATEL
Primary Examiner
Art Unit 2138



/Kaushikkumar M Patel/Primary Examiner, Art Unit 2138